DATA PAGE Flexible Premium Deferred Variable Annuity CONTRACT DATA Contract Number: [Sample] Annuitant/Age: [John Doe/60] Owner: [Jane Doe] Joint Annuitant/Age: [Jane Doe/60] Joint Owner: [John Doe] Contract Date: [February 1, 2011] Maximum Annuitization Date: [January 31, 2046] Initial Premium: [$10,000.00] BENEFITS Fixed Account Guaranteed Minimum Interest Rate: [1.00%-3.00%] Fixed Account Interest Rate for premium payments received on the Contract Date: [3.50%] Fixed Dollar Cost Averaging (DCA) Account Guaranteed Minimum Interest Rate: [1.00%-3.00%] Fixed DCA Account 6-Month DCA Term Interest Rate for premium payments received on the Contract Date: [4.50%] Fixed DCA Account 12-Month DCA Term Interest Rate for premium payments received on the Contract Date: [5.50%] CONTRACT CHARGES AND LIMITS Separate Account Administration Charge: Currently [ 0.00% ], not to exceed 0.15% annually Mortality & Expense Risks Charge: 1.25% annually Annual Fee: Lesser of $30.00 or 2.00% of accumulated value Transaction Fee: [Currently $00.00 ], or, for unscheduled Division transfers after the first, such larger amount as is required by law or by the underlying mutual fund of the Division. Minimum Additional Premium: $2,000.00 Maximum Total Premium Contributions: $2,000,000.00 Minimum Unscheduled Partial Surrender: $100.00 Minimum Accumulated Value After A Partial Surrender: $5,000.00 Minimum Accumulated Value To Initiate A Scheduled Partial Surrender: $5,000.00 Minimum Transfer Amount: $100.00 Free Surrender Amount: The greater of (A.) and (B.) where: (A.) is 10% of premium payments decreased by any partial surrenders made since the last Contract Anniversary; and (B.) is the accumulated value minus remaining premium payments as of the surrender date. [ Minimum Fixed DCA Account Premium Payment: $1,000.00 ] SURRENDER CHARGES Completed Contract Years Since Each Premium Surrender Charge Payment Was Made Percentage 0 6.00% 1 6.00% 2 6.00% 3 5.00% 4 4.00% 5 3.00% 6 2.00% 7 and after 0.00% RIDER DATA Guaranteed Minimum Withdrawal Benefit Rider Effective Date: [ February 1, 2011 ] Current Quarterly Rider Charge: { 0.1825% } Maximum Quarterly Rider Charge: 0.4125% Table of For Life Withdrawal Benefit Payment Percentages  Single Life: Age of Cov ere d Life at For Life Withdra wal Benefit first Wit hdr aw al Payment Percent age 45-49 3.50% 50-54 4.00% 55-59 4.50% 60-64 5.00% 65-69 5.25% 70-74 5.50% 75-79 6.00% 80+ 6.50% Table of For Life Withdrawal Benefit Payment Percentages  Joint Life: Age of youngest Covered Life For Life Withdrawal Benefit at first Withdrawal Payment Percentage 45-49 3.00% 50-54 3.50% 55-59 4.00% 60-64 4.50% 65-69 4.75% 70-74 5.00% 75-79 5.50% 80+ 6.00% GMWB Bonus is available for the years shown below and equals the total of all premium payments made multiplied by the applicable GMWB Bonus Percentage shown below: Contract Anniversary Following the Rider Effective Date GMWB Bonus Percentage 1 5.00% 2 5.00%
